In a proceeding pursuant to CPLR article 78, commenced by petitioner on behalf of himself and all others similarly situated, to review a determination of the Sheriff of Nassau County that correctional center cooks and bakers were not peace officers, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated May 16, 1978, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. Petitioner, on behalf of the cooks and bakers of the Nassau County Correctional Center, brought a CPLR article 78 proceeding against Nassau County to review a determination by the Sheriff of the county, that cooks and bakers are not peace officers within the meaning of CPL 1.20 (subd 33, par [h]). Petitioner failed to name in the proceeding, as a necessary party, the Sheriff of Nassau County. Moreover, the questions raised herein are more properly the subject for a declaratory judgment action. Nevertheless, this court has addressed itself to the substantive issues presented, and we find petitioner’s contentions to be devoid of merit. Mollen, P. J., Suozzi, Rabin and Martuscello, JJ., concur.